Citation Nr: 1008073	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-15 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1969 to December 
1972.  The Veteran died in December 2002.  The appellant is 
the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

Below, the Board reopens the claim of entitlement to service 
connection for the cause of the Veteran's death and REMANDS 
the claim to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied 
entitlement to service connection for the cause of the 
Veteran's death.

2.  A claim to reopen was received in February 2007.  

3.  The evidence submitted by the appellant since the prior 
final rating decision is neither cumulative nor redundant and 
raises a reasonable probability of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2004 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the appellant with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided VCAA notice to the appellant in a March 2007 
letter.  The letter advised the appellant of the information 
and evidence required to substantiate the claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The appellant was informed what information 
and evidence VA would obtain in support of her claim and what 
information and evidence she should provide.  The March 2007 
letter satisfied the timing requirements set forth in 
Pelegrini, as it was provided prior to the rating decision on 
appeal. 

A July 2009 letter fulfilled the Kent and Hupp  notice 
requirements. The July 2009 notice letter was provided after 
the rating decision on appeal.  If VCAA notice is provided 
after the initial decision, the timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The defect in 
timing of the VCAA notice was cured by readjudication in the 
October 2009 Supplemental Statement of the Case (SSOC).    

For the reasons discussed above, the Board finds that VA has 
fulfilled the requirements of the duty to notify under the 
VCAA.


II.  Analysis

The RO previously denied the claim of entitlement to service 
connection for the cause of the Veteran's death in a January 
2004 rating decision.  The RO found that the condition that 
caused the Veteran's death, meningial carcinomatosis, did not 
manifest during service or within a compensable period 
following service.  The RO also determined that there was no 
competent medical evidence linking the condition to service. 

The evidence of record at the time of the January 2004 rating 
decision included service treatment records and medical 
records from Scripps Memorial Hospital.

A January 2004 letter informed provided the appellant with 
notice of the rating decision and her appellate rights.  The 
appellant did not submit a timely notice of disagreement with 
the January 2004 decision, and the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002);  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

In February 2007, the appellant sought to reopen the claim.  
A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial and must raise a 
reasonable probability of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).
The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the January 2004 rating decision 
includes treatment records from Imperial Valley Medical 
Group, the Veteran's service personnel records and the 
appellant's statements. 

The records from Imperial Valley Medical Group reflect 
general medical treatment between 1996 and 1999.  

The personnel records show that the Veteran served aboard the 
USS Norton Sound.  The personnel records indicate that the 
Veteran was exposed to ionizing radiation while on the USS 
Norton Sound.  

The appellant's written statements reflect her contentions 
that the Veteran's death is related to service, specifically 
to ionizing radiation or to Agent Orange exposure.  She 
contends that service connection should be presumed for the 
meningial carcinomatosis that caused the Veteran's death.

The Board finds that the evidence received since the prior 
final denial is new because it was not previously submitted 
to agency decisionmakers and is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  With the exception of the records from 
Imperial Valley Medical Group, the evidence is material.  The 
appellant's statements and the service personnel records 
relate to an unestablished fact necessary to substantiate the 
claims for service connection for the cause of the Veteran's 
death and raise a reasonable probability of substantiating 
the claim.  The RO previously denied the claim due to a lack 
of evidence that the condition that caused the Veteran's 
death manifested within an applicable presumptive period or 
was otherwise related to service.  The newly submitted 
information indicates that the Veteran was exposed to 
ionizing radiation.  The RO has not considered the claim 
under the provisions of  § 3.311, pertaining to claims based 
on ionizing radiation exposure.   

Having determined that new and material evidence has been 
received to reopen the claims of service connection for the 
cause of the Veteran's death, the Board may consider the 
claim on the merits.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
Veteran's death is reopened.


REMAND

The cause of the veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the 
principal or primary cause of death, it must be singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The Veteran's death certificate lists the cause of death as 
respiratory failure due to meningial carcinamatosis.  The 
Veteran's Form DD 214 indicates that he served aboard the USS 
Norton Sound.  The appellant contends that the Veteran was 
exposed to Agent Orange while aboard the USS Norton Sound.

The law provides that certain presumptions are applicable to 
veterans who served in Vietnam during the Vietnam era.  For 
veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  If a veteran was exposed to an herbicide agent (to 
include Agent Orange) during active military, naval or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307 are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with porphyria cutanea 
tarda, and acute subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).
The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal 
Circuit held that  
§ 3.307(a)(6)(iii) was reasonably interpreted by VA as 
requiring that a servicemember had actually set foot within 
the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

The Veteran served during the Vietnam era; however, the 
information in the claims file is not sufficient to determine 
whether the circumstances of the Veteran's service included 
visitation in Vietnam.  On remand, in order to determine 
whether the Veteran's service involved visitation in Vietnam, 
the AMC/RO should obtain the Veteran's personnel records and 
the ship logs from the USS Norton Sound for the Veteran's 
period of service.

The appellant also contends that exposure to ionizing 
radiation caused or contributed to the Veteran's death.  In 
support of her claim, the appellant has submitted personnel 
records.  Those records indicate that the Veteran was exposed 
to ionizing radiation between June 1971 and August 1971, 
while aboard the USS Norton Sound. 

The procedures governing claims based upon exposure to 
ionizing radiation are set forth at 38 C.F.R. § 3.311.  To 
consider a claim under § 3.311, the evidence must show the 
following: (1) the veteran was exposed to ionizing radiation 
during service; (2) the veteran subsequently developed a 
radiogenic disease; and (3) such disease first became 
manifest within a period specified by the regulation.  38 
C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 
3.311(b)(1)(iii).  For purposes of 38 C.F.R. 
§ 3.311, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation.  38 C.F.R. § 
3.311(b)(2).

The term "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocatic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  See 38 C.F.R. § 3.311(b)(2) (2009).

The pertinent provision indicates that (i) Bone cancer must 
become manifest within 30 years after exposure; (ii) Leukemia 
may become manifest at any time after exposure; (iii) 
Posterior subcapsular cataracts must become manifest 6 months 
or more after exposure; and (iv) Other diseases specified in 
paragraph (b)(2) of this section must become manifest 5 years 
or more after exposure.  38 C.F.R. 
§ 3.311(b)(5) (2009).

Section 3.311(a) requires a radiation dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation in service.  Dose data will be requested from the 
Department of Defense in claims based upon participation in 
atmospheric nuclear testing and in claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 
3.311(a)(2).  In all other claims, a request will be made for 
any available records concerning the veteran's exposure to 
radiation, and all such records will be forwarded to the VA 
Under Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Given the foregoing, additional development is necessary 
according to the procedures set forth in 38 C.F.R. § 3.311.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice 
letter that informs her of the evidence 
required to substantiate her claim for the 
cause of the Veteran's death, to include 
as due to Agent Orange exposure and 
ionizing radiation exposure.  

2.  Obtain the Veteran's personnel records 
from the National Personnel Records 
Center.  All attempts to obtain the 
records should be documented in the claims 
file, and the appellant should be notified 
of the status of all records request.    

2.  Obtain the ship logs for the USS 
Norton for the time period of the 
Veteran's service, January 1969 to 
December 1972.  All attempts to obtain the 
records should be documented in the claims 
file, and the appellant should be notified 
of the status of all requests.    

3.  Contact the Defense Threat Reduction 
Agency (DTRA) or other appropriate 
governmental entity and, if feasible, 
request any available dosimetry data for 
individuals who served aboard the USS 
Norton Sound during the Veteran's period 
of service.  Any records obtained should 
be forwarded to the Under Secretary for 
Health for preparation of a radiation dose 
estimate.

4.  Forward the claims file and any 
records regarding the Veteran's radiation 
dose during service, to the VA Under 
Secretary for Health for a radiation dose 
estimate.

5.  The case should then be forwarded to 
the Under Secretary for Benefits for an 
opinion as to whether sound scientific and 
medical evidence supports the conclusion 
that it is at least as likely as not that 
meningial carcinomatosis resulted from 
exposure to ionizing radiation in service.

6.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


